DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered. 
Election/Restrictions
Claim 14 remains withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 20170160695 A1) in view of Taniguchi (US 20160033918 A1), Yasui et al. (US 5839032 A, hereinafter Yasui) and Takeuchi et al. (CN 1519130 A, hereinafter Takeuchi).
As to claim 1, Nakabayashi teaches a recording medium conveyance device (fig. 1) comprising: 
a conveyance device cover 150 being openable and covering a conveyance passage 93 of a recording medium; 
a pair of guides (detailed below) forming the conveyance passage, the pair of guides including: 
a cover side guide (the inner face of the conveyance device cover 150 shown in fig. 4b) on the conveyance device cover; and 
a body side guide (the portion of the apparatus body exposed by opening the conveyance device cover as shown in fig. 4b) separable from the cover side guide; 
a maintenance structure 111 on at least one of the pair of guides; and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (FG)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    674
    363
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    345
    media_image2.png
    Greyscale

a cover C (see figs. 2 and 4b above) configured to form a part of the conveyance passage and cover the maintenance structure (as shown in figs. 2 and 4b), 
wherein the at least one (being the body side guide) of the pair of guides includes: 
a first guider FG (fig. 4b above) including an upstream guide portion FG which is upstream from the cover C in a recording medium conveyance direction; and 
a second guider 122 including a downstream guide portion 122 which is downstream from the cover C in the recording medium conveyance direction, 
the second guider 122 includes a plurality of convex portions extending in the recording medium conveyance direction (figs. 2 and 4b of Nakabayashi teach that the second guider 122 is comprised of multiple fin portions having a generally convex shape).
Nakabayashi does not teach wherein the cover C is removable,
wherein each of the first guider and the removable cover includes a plurality of convex portions extending in the recording medium conveyance direction,
the removable cover has a notch configured to accommodate at least a part of a convex portion of the second guider, and 
a maximum height of each of the convex portions on the removable cover is lower than a maximum height of each of the convex portions on the first guider.
Taniguchi teaches an image forming apparatus comprising an openable cover 31 and a body side guide comprising a removable cover 60 (¶37) that covers a maintenance structure 40 (¶45 teaches that the maintenance structure, which is a sheet sensor, is easily removed by separating supporting plates 52-53 after removing the removable cover 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nakabayashi such that the cover is removable and to have a replaceable maintenance part as taught by Taniguchi so as to facilitate maintenance of the apparatus (¶46, Taniguchi).
Regarding the claimed convex portions of the first guider, fig. 4b of Nakabayashi teaches that, across from the first guider FG, the conveyance device cover 150 has convex portions (i.e. ribs), wherein the first guider has a flat surface. However, modifying the prior art apparatus, such that the first guider has the convex portions and such that the conveyance device cover (across from the first guidr) has the flat surface, would have been an obvious reversal of parts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nakabayashi as modified such that the first guider has the convex portions and wherein the conveyance device cover (across from the first guider) has the flat surface would have been an obvious reversal of parts, yielding the predictable result that the sheet is still successfully switched back in the conveyance passage.
Regarding the convex portions of the removable cover,
Yasui teaches an image forming apparatus comprising a guider 315 (being analogous to Nakayabashi’s second guider 122) cooperating with a cover 305 (figs. 16-17), wherein the cover 305 has notches (formed by a plurality of convex ribs 329) to accommodate at least a part of a convex portion of guider 315 (see figs. 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nakayabashi as modified such that the cover of Nakabayashi is configured with notches formed by convex portions such that a notch is configured to accommodate at least a part of a convex portion of the second guider as taught by Yasui so as to reduce the risk of jams (in Yasui, fig. 18 shows that the guide member 315 overlaps with the convex portions 329 along a direction perpendicular to the direction of sheet conveyance, making it impossible for a sheet to inadvertently enter the gap between the guide member and convex portions; such an arrangement reduces the risk of jams).
Regarding the claimed maximum heights,
Takeuchi teaches an image forming apparatus comprising a feed unit 2 (see figs. 1-2), upstream convex portions 52 (fig. 3), and downstream convex portions 56 (fig. 3), wherein a maximum height of each of the downstream convex portions is lower than a maximum height of each of the upstream convex portions (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Nakabayashi such that the upstream convex portions (corresponding to the convex portions on the first guider FG in Nakabayashi) have a greater height than the downstream convex portions (corresponding to the convex portions on the removable cover C in Nakabayashi), as taught by Takeuchi since such a modification would be a mere change in the size of the convex portions of the first guider for the predictable result that sheets are still successfully switched back for double sided printing.
Nakabayashi as modified teaches wherein each of the first guider FG (Nakabayashi) and the removable cover C (Nakabayashi) includes a plurality of convex portions extending in the recording medium conveyance direction (the first guider has convex portions as a result of the modification by rearrangement of parts detailed above; the removable cover was modified to have convex portions in light of Yasui’s teachings),
the removable cover has a notch (formed by the ribs 329 of Yasui) configured to accommodate at least a part of a convex portion of the second guider 122 (Nakabayashi), and 
a maximum height of each of the convex portions (ribs 329 of Yasui) on the removable cover C (Nakabayashi) is lower than a maximum height of each of the convex portions on the first guider FG (Nakabayashi; the modified Nakabayashi teaches the relative maximum heights in light of Takeuchi’s teachings).

As to claim 3, Nakabayashi as modified teaches wherein the plurality of convex portions is arranged at intervals in a direction orthogonal to the recording medium conveyance direction (the convex portions of the first guider are a set of vertically extending ribs, as seen in fig. 4b of Nakabayashi; the convex portions of the removable cover are the ribs 329 from Yasui; the convex portions of the second guider are the fins of the second guider 122 of Nakabayashi), and 
wherein the convex portion of the second guider is disposed along a direction of a line extended from a convex portion of the first guider and a direction of a line extended from a convex portion of the removable cover (in other words, the convex portion of the second guider 122, of Nakabayashi, is parallel to the convex portions 329, from Yasui, on the removable cover and to the convex portions, being ribs, of first guider). 

As to claim 6, Nakabayashi as modified teaches wherein the second guider 122 (Nakabayashi) is movably arranged so that the convex portion of the second guider can swing in and out from the notch (figs. 15-17 show guide member 315 swinging in and out of interlocking engagement with notches formed by ribs 329 on cover 305; when Nakabayashi is modified in view of these teachings from Yasui, the second guider’s convex portion swings in and out from the notch formed by Yasui’s ribs).

As to claim 7, Nakabayashi teaches a bifurcating claw 122, wherein the second guider 122 is on the bifurcating claw configured to switch the conveyance passage of the recording medium (see fig. 2; the Examiner notes that the instant disclosure discloses that the second guide member 20b and bifurcating claw 8 are the same structure; therefore, the Examiner similarly interprets Nakabayashi).

As to claim 8, Nakayabashi as modified teaches wherein the removable cover has a surface along the conveyance passage of the recording medium (see fig. 4b of Nakabayashi).

As to claim 9, Nakabayashi teaches wherein the surface is part of the conveyance passage (see fig. 4b of Nakabayashi).

As to claim 10, Nakabayashi as modified teaches wherein the part of the conveyance passage has a curved surface (Yasui’s ribs 329 are provided on a curved portion of element 305 in fig. 15 of Yasui; therefore, in light of Yasui’s teachings, the modified Nakabayashi’s removable cover accommodates Yasui’s ribs 329 on a curved portion of the removable cover; the curved surface comprises the outer surface of Yasui’s curved ribs 329 as well as the curved portion of the removable cover supporting Yasui’s ribs).

As to claim 11, Nakabayashi as modified teaches wherein a notch (being a notch formed between ribs 329 of Yasui for accommodating a portion of Nakabayashi’s second guider 122) is formed in the curved surface.

As to claim 12, Nakabayashi teaches wherein the maintenance structure 111 is an electrical part (¶46 teaches that the maintenance structure 111 is an electrical structure because it communicates with a CPU).

As to claim 13, Nakabayashi teaches wherein the maintenance structure 111 is a recording medium detector configured to detect the recording medium (see the last sentence of ¶41).

As to claim 15, Nakabayashi teaches an image forming apparatus (fig. 1) comprising the recording medium conveyance device according to claim 1.
 
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi in view of Taniguchi, Yasui and Takeuchi as applied to claim 1 above and further in view of Izumichi (US 20160251181 A1).
As to claim 4, Nakabayashi as modified teaches the limitations of the claim except that the plurality of convex portions of the second guider is a plurality of ribs (at best, it appears in fig. 4b of Nakabayashi that the second guide member 122 is formed of a plurality of plate portions).
Izumichi teaches a printer comprising a guider (switching guide 77) formed with a guide base 770 and a plurality of ribs 774-779 (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second guider of Nakabayashi as modified to be formed with a guide base and a plurality of ribs extending therefrom since such a modification would be a simple substitution of one method of forming a switching guide for another, for the predictable result that the conveyance path of paper is still successfully switched.

As to claim 5, Nakayabashi as modified teaches wherein the convex portion of the second guider is accommodated in the notch (see figs. 16 and 18 of Yasui).
Nakabayashi as modified does not teach a swinger, wherein the second guider is on the swinger.
Izumichi teaches a printer comprising a guider 770, 774-779 on a swing member 772 (a shaft shown in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second guider of Nakabayashi as modified to be formed on a swinger since such a modification would be a simple substitution of one method of supporting a switching guide for another, for the predictable result that the conveyance path of paper is still successfully switched.
Response to Arguments
Applicant’s arguments with respect to the pending rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853              

/JILL E CULLER/Primary Examiner, Art Unit 2853